DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/28/2021, with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 11 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110017904 (Stutz) in view of US20150076329A1 (Yin).
Claim 11. Stutz discloses an optical distance measurement receiver (¶18, 71 e.g. rangefinder) comprising: 
a photodiode having an anode and a cathode (Figs. 2-6: photosensitive receiving element EE ¶70: photosensitive receiving element EE may be a photodiode) and configured to receive 
a tuning network (¶112, embodiment in which a tuning network includes a transimpedance amplifier that performs a filtering function) configured to filter frequencies that are outside a second band of frequencies from the photodiode current signal providing a filtered current signal (¶112; a person of ordinary skill in the art would find obvious the combination of embodiments cited herein, as the disclosure of Stutz sets forth the incorporation of a filtering feature performed by the transimpedance amplifier as an alternative feature in the system because filtering the unwanted bandwidth may enhance the performance by removing noise);
…
722421-v6/3300-10800 14TI-77960a transimpedance amplifier (TIA) (Fig. 9, ¶53, 100) having a first input, a second input, and an output, …the second input coupled to a ground terminal, and the output configure to provide a voltage signal proportional to the filtered current signal (¶Figs. 8, 9, ¶53, 100 note the two inputs including the grounded input and the output Uout); and
Stutz explicitly lacks, but Yin teaches 
the first input [of the TIA] coupled to the first inductor terminal (Yin Fig. 3: note the two input to the amplifier, one grounded and the other coupled to an inductor L1; ¶31-32),
wherein the tuning network includes an inductor having a first inductor terminal coupled to the anode, and having a second inductor terminal coupled to ground (Yin Fig. 3: note that the 
It would be obvious to modify the teaching of Stutz to include the inductor of Yin because doing so is modifying a similar circuitry in a known and similar way and doing so may be “used for reducing the DC component of the electric signal” as e.g. taught by Yin in ¶32. 

Claim 13: The claim recites the limitations of claim 1, except introducing a new frequency. The disclosure of Stutz teaches throughout, utilizing the system with multiple different frequencies (such as Stutz ¶¶0056-0057, 0059, 0077-0078, 0082, 0085, 0088). Further, it is known in the art of range finding that a desired frequency or frequency range is dependent upon an object to be measured, environmental factors, system factors, etc. As such, transmitting a measurement signals within different frequency ranges is known for isolating a band of wavelengths for measurement of desired spectral energy. Thus, employing additional band of frequencies is obvious in the art. Further it is common in the art to use different bandwidth for range finding in different environment and background light conditions to reduce interference or increase transmission efficiency.

Claim 14: Stutz explicitly lacks, but Yin teaches an inductor coupled to a resistor in the feedback path of the TIA (Yin Fig. 3: resistor R1 in the feedback path and is coupled to the inductor L1 (though capacitor C1, or alternatively a high value for capacitance C1 would be equivalent to a direct coupling); ¶27-28).
It would be obvious to modify the teaching of Stutz to include a resistor in the feedback path of a TIA for ensuring circuit stability, and it may also be “used for amplifying the DC 

Claim 17: Stutz in view of Yin teaches a processing circuit configured to determine a distance from the optical distance measurement receiver to the object based on the first voltage signal (Stutz ¶71, wherein a processing circuit and distance measurements are inherent features of rangefinders).                                                      

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stutz in view of Yin further in view of CalcTown (Narrow Band-pass Filter Calculator (2017)).
Claim 12: Stutz teaches the receiver and the received light as relating to the rangefinding system from the rejection of claim 1.
Stutz explicitly lacks, but CalcTown teaches the tuning network is tunable such that the receiver has a resonant frequency corresponding to a frequency of the reflected light (CalcTown page 1).
It would be obvious to combine the cited teachings of Stutz and CalcTown so that the network is tunable for facilitating and enhancing and providing more flexibility return signal processing.




Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stutz in view of Yin, and further in view of US9407304B1 (Pawliuk).
	Claim 15: Stutz explicitly lacks but Stutz in view of Pawliuk teaches the TIA includes a feedback resistor in parallel with a capacitor [Pawliuk Fig. 4: capacitor C1 in parallel with the feedback capacitor R1; col 7 lns 26-40].
	Stutz explicitly lacks, but Yin teaches the inductor is coupled in series with the photodiode (Yin Fig. 4: inductor L1 is in series with D1).
It would be obvious to modify the teaching of Stutz to include the inductor of Yin because doing so is modifying a similar circuitry in a known and similar way and doing so may be “used for reducing the DC component of the electric signal” as e.g. taught by Yin in ¶32.
	It would have been obvious to one of ordinary skill in the art to modify Stutz in view of Yin to add a capacitor to the feedback of the amplifier as taught by Pawliuk because doing so may provide further control over the impedance of the feedback line hence more flexibility and control over the amplifier’s frequency response.
Claim 16: Stutz explicitly lacks, but Stutz in view of Yin further in view of Pawliuk teaches the optical distance measurement receiver of claim 15, wherein an inductance of the inductor is determined by the first band of frequencies and a fundamental capacitance of the photodetector (Yin Equations 1, 2; ¶33 illustrating determining the inductance of L1 based on the frequency of the signal and the capacitance of the amplifier (dependent on C1)).
It would be obvious to modify the teaching of Stutz to include the inductor of Yin and determine its inductance accordingly because doing so is modifying a similar circuitry in a known and similar way and doing so may be “used for reducing the DC component of the .

Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645